Citation Nr: 0720614	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-05 335	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.  

2.  Entitlement to service connection for hypertension.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION


The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

On June 18, 2007, the Board was notified that the veteran 
died in September 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  A copy of the veteran's Certificate of Death was 
received in June 2007.  He died in September 2006.  As a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


